Exhibit (a)(9) FOR IMMEDIATE RELEASE LIONSGATE ISSUES STATEMENT REGARDING 2 SANTA MONICA, Calif. and VANCOUVER, Nov. 26, 2010  Lionsgate (NYSE: LGF) today confirmed that it has received notice that Carl Icahn and certain of his affiliated entities (the Icahn Group) intend to nominate five individuals for election to Lionsgates Board of Directors at the Companys 2010 Annual General Meeting of Shareholders, which will be held on Tuesday, December 14, 2010 at 10:00 am PT in Los Angeles, California. The Company said: Led by the current Board and management team, Lionsgate has achieved record revenues, major box office success, one of the strongest and most valuable filmedentertainment libraries in the industry, a vibrant television business,a dynamic and growing portfolio of channel platforms and an attractive worldwide distribution infrastructure. Lionsgates momentum is evident throughout all of the Companys business and now is not the time to make a change. Mr. Icahn has not articulated a vision for Lionsgate regarding how he would improve on these results and his nominees provide no further clarity on the critical issue of leading Lionsgate into the future. The Lionsgate Board and management team are focused on leading Lionsgate and look forward to continuing to execute on its growth strategy for the benefit of all Lionsgate shareholders. We encourage our shareholders to vote for the Companys highly qualified nominees. The Lionsgate Board urges shareholders to vote the WHITE proxy card to elect the Companys highly qualified nominees and to discard any Icahn Group proxy materials. Morgan Stanley is serving as financial advisor to Lionsgate and Heenan Blaikie LLP is serving as legal advisor. Perella Weinberg Partners LP is serving as financial advisor to the Special Committee of the Lionsgate Board of Directors and Wachtell, Lipton, Rosen & Katz is serving as U.S. legal advisor and Goodmans LLP is serving as Canadian legal advisor. About Lionsgate Lionsgate is the leading next generation studio with a strong and diversified presence in the production and distribution of motion pictures, television programming, home entertainment, family entertainment,channels, video-on-demand and digitally delivered content. The Company has built a strong television presence in production of prime time cable and broadcast network series, distribution and syndication of programming through Debmar-Mercury and an array of channel assets. Lionsgate currently has 15 shows on more than 10 networks spanning its prime time production, distribution and syndication businesses, including such critically-acclaimed hits as “Mad Men”, “Weeds” and “Nurse Jackie” along with new series such as “Blue Mountain State” and “Running Wilde” and the syndication successes “Tyler Perry’s House Of Payne”, its spinoff “Meet The Browns”, “The Wendy Williams Show” and the recently announced “Are We There Yet?”. Its feature film business has generated such recent hits as THE EXPENDABLES, whichwas #1 at the North American box office for two weeks this past summer, THE LAST EXORCISM, TYLER PERRY’S WHY DID I GET MARRIED TOO?, KICK ASS and the critically-acclaimed PRECIOUS, which won two Academy Awards(R). The Company’s home entertainment business has grown to more than 7% market share and is an industry leader in box office-to-DVD revenue conversion rate. Lionsgate handles a prestigious and prolific library of approximately 12,000 motion picture and television titles that is an important source of recurring revenue and serves as the foundation for the growth of the Company’s core businesses.
